Citation Nr: 1208145	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-36 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an acquired psychiatric disorder to include major depressive disorder, bipolar disorder, agoraphobia, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant's Representative



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to August 1993.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon in which service connection for posttraumatic stress disorder (PTSD) was denied.

This case was remanded in December 2008 and June 2010 for further development.  At the outset, the Board observes that all directed development was completed, but that the Veteran failed to participate at points where her participation was critical to completion.  For reasons explained below, the Board finds that further remand is not required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

The veteran was scheduled to testify before the undersigned Veterans Law Judge in September 2008.  The Veteran was unable to attend due to medical reasons, and her representative presented argument on her behalf.  A transcript of the hearing is associated with the claims file.

VA and non-VA records show the Veteran is diagnosed with various psychiatric disorders to include major depressive disorder, bipolar disorder, agoraphobia, anxiety and PTSD.  The issue is thus recharacterized as is described on the first page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  The Veteran failed to report for VA examination scheduled in December 2010 without good cause.

2.  The medical evidence does not establish that the Veteran has an acquired psychiatric disorder that is the etiological related to active service.


CONCLUSION OF LAW

A psychiatric disorder, to include major depression, bipolar disorder, agoraphobia, anxiety and PTSD was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486

Here, the Board found that the Veteran had not been properly notified and remanded the claim in June 2010 to correct this deficiency.  In June 2010 the Veteran was sent a letter that fully addressed all notice elements.  Although proper notice was not provided prior to the initial adjudication of the claim, the claim was readjudicated in a December 2011 supplemental statement of the case.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  Pelegrini, 18 Vet. App. at 122; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment and service personnel records were previously obtained.  Available VA treatment records from 1993 to December 2010 were obtained pursuant to the December 2010 remand.  Among these records were copies of treatment records provided the Veteran at non-VA hospitals.  However, the Veteran declined to provide further information concerning her private health care providers, or to provide release of records so that VA may obtain them.  Therefore, other identified records could not be obtained.

Also pursuant to the June 2010 remand, VA examination was offered to the Veteran in October 2010, which she rescheduled, and in December 2010, at which time she failed to report.  An October 2010 VA treatment entry indicates that the Veteran wanted to withdraw her claim, but there is no record of a withdrawal in writing.  See 38 C.F.R. §§ 20.202, 204 (2011).  VA treatment entries show that she was hospitalized at the end of November 2010, but was discharged prior to the scheduled examination.  She also missed VA appointments, and an entry shows that her health care providers tried to contact her by phone.  The Veteran ultimately responded, but there is no record that she requested to reschedule the VA examination.  The record shows that the notice to report for VA examination was sent to her address of record, and does not show that it or any other correspondence sent to the same address was returned as "undeliverable."  She was reached by phone, according to the entries, and responded.  There is no other evidence of record showing that she did not receive proper notice of her scheduled VA examination, and neither she nor her representative have provided good cause for her failure to report.  VA's duty to assist the Veteran in the development of his claim is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  If a veteran wants help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Accordingly, as this case involves an original claim for service connection, the appeal will be decided based upon the evidence of record.  38 C.F.R. § 3.655 (2011).

Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand as to the issue herein decided.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  No further notification or development action is necessary on the issue now being decided.  Neither the veteran nor her representative has argued otherwise.

II.  Service Connection

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include psychoses, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory amendment of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder to include PTSD.  Her stressors can be gleaned from the Veteran's September 2005 stressor statement, her statements to her therapists, her representative's August 2007 statement and her representative's September 2008 testimony before the undersigned.  These stressors include events that occurred when she was deployed in support of Operation Desert/Shield and Operation Provide Comfort, where she experienced general conditions of stress and anxiety while stationed at Incirlik Air Base, Turkey in 1990-91 including the constant threat of chemical attack.  In addition, she described military personnel seeming to turn on each other in rapes, fighting, carrying personal weapons and a lot of drinking.  There was a specific incident in which a Patriot missile locked onto one of their F-16 aircraft and she and others thought they were being attacked.  The Veteran dated the onset of what she described as her own obsessive behaviors, anxiety, panic attacks, and deep depression to this time during her active duty.  She reported being raped at Tinker Air Force Base at the end of July 1993 and stated her performance changed, she increased use of sick leave, and ultimately she requested an early out.  In her March 2005 claim she stated she was diagnosed with PTSD in 1996, and had sought treatment for her condition from 1996 to the present.  

The regulations provide that if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  

In cases involving personal assault, the U.S. Court of Appeals for Veterans Claims (hereinafter, Court) has recognized that sexual assault is an extremely personal and sensitive issue and that many incidents are not officially reported, creating a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged; therefore, evidence from sources other than the Veteran's records may corroborate an account of a stressor incident.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  See 38 C.F.R. § 3.304(f)(5).

In cases specifically involving claimed personal or sexual assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.  See also YR, supra; Patton, supra.  Furthermore, the Court clarified in YR and Patton that the general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to PTSD claims based on personal/sexual assault.

Service treatment records show no diagnoses or findings of any psychiatric disability at entrance to active service, and no complaints or treatment for any such symptoms during active service. 

Service personnel records show that the Veteran received high performance marks throughout her active service.  She was recommended for immediate promotion (the highest rating possible) at the end of each evaluation cycle in June 1991, January 1992 and December 1992.  These records show she was married, and service treatment records show she had a baby in June 1992.  She was deployed in support of Operation Desert Storm/Desert Shield from April 1990 to July 1991, and her evaluation shows she was stationed at Incirlik Air Base in Turkey.  Her initial contract was for a four year enlistment.  She was honorably discharged from active service in August 1993, approximately four months early.

VA and non VA treatment records document treatment for various psychiatric conditions from 1999 through 2010, including major depressive disorder, depression with psychotic features, mood disorder, bipolar disorder, agoraphobia, anxiety, PTSD, and substance abuse and addiction.  In 2010, she was suspected of having a seizure disorder.  These records, and records from the Veterans' Center, also refer to childhood trauma.  

VA treatment records show that she participated in the VA Persian Gulf Registry Program in 1993.  A letter dated in November 1993 reveals that the results of her examination and clinical testing indicated that she had no detectable medical problems.  Thereafter, VA and non-VA treatment document that she was first treated for psychiatric complaints in 1999.  Private treatment records dated in February 1999 show a history of lithium prescribed three years prior, and reflect that in the last three years she has been involved with an abusive boyfriend.  She was diagnosed with bipolar disorder per history, rule out anxiety disorder versus panic disorder with agoraphobia, and alcohol abuse.  VA treatment records show she reported in July 1999 that she was having problems with her boyfriend, who was abusive.  She requested help in separating from him and treatment for substance addiction.  She was diagnosed with bipolar affective disorder and substance dependence in August 1999.  Admission assessment documents reflect that she reported active service from 1990 to 1993, and being stationed in Turkey during the Persian Gulf War.  She reported no combat experience but stated that she was very disturbed about it.  She reported no experiences of sexual abuse.  From 1999 to 2000, VA treatment records show treatment including inpatient and domiciliary treatment for diagnoses of dysthymia or major depressive disorder versus bipolar disorder, substance induced mood disorder.  In March 2000, private treatment records show a diagnosis of depression with psychotic features, mood disorder, and unclear history of mania with a history of substance abuse.  

In January 2004, a psychiatry intake documented the Veteran's reported experiences related to the abusive boyfriend who introduced her to heroin and engaged her in a relationship that included domestic violence and sexual trauma for several years.  She reported PTSD symptoms, nightmares, anxiety attacks triggered by music or TV programs with violence.  She stated that she continued to shake when the phone rang, had difficulty trusting, low self-esteems, hyperstartle response, intrusive thoughts of the trauma, hypervigilance, tending to  isolation, feeling more numb since the event, and depression.  She reported a past history of treatment for substance abuse beginning in August 1999 and also in September 1999, January and February 2000, and January 2001.  She reported she was diagnosed with bipolar disorder in 1999 but prescribed lithium in 1996, which she discontinued on her own.  She reported four suicide attempts with the last one being in July 2002.  She was diagnosed with rule out borderline personality disorder, major depressive disorder, recurrent and partially remitted, substance dependence in remission, and chronic and severe PTSD.  A July 2004 addendum notes that she had a complicated psychiatric history and that her PTSD was due to childhood trauma.

Veterans Center records dated from 2004-2005 reflect the Veteran presented with symptoms consistent with PTSD, and panic attacks and depression secondary to PTSD.  She discussed at length her military stressors, including being stationed in Turkey at Incirlik Air Base during the Persian Gulf War, and the rape at Tinker Air Force Base.  She said of her military experiences, that it ruined her life and her marriage, and that afterward, she was always afraid.  Before the rape, she reported, she and her husband were happily married and shared childcare.  Following the rape, she said she pushed him away, no longer shared child care or cleaned the house.  She said she divorced him because she didn't deserve him.  The counselor's assessment was that the Veteran was resilient and able to finish school, maintain employment, join the military and keep her life on track despite reported childhood stressors until faced with the stressors of being stationed in Turkey during Desert Storm.  While the counselor was a licensed social worker, the assessment was co-signed by a psychiatric doctor.  

Apparently based on the references to childhood trauma, the RO concluded in its August 2005 rating decision that the medical evidence established the Veteran's diagnosed PTSD was the result of childhood trauma and not to service.  However, the Board observes that there are no actual medical records detailing any psychiatric conditions, symptoms or treatment prior to her entry into active service.  

After careful review of the record, including records received since the June 2010, the record remains absent any medical evidence that the Veteran manifested an acquired psychiatric disorder that pre-existed her entrance to active service.  In this regard, a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran's own report of stressful experiences or of drinking or of other behaviors including an eating disorder does not constitute clear and convincing evidence of a pre-existing psychiatric condition.  See Wagner, supra; see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the presumption of soundness applies in this case.  

As the Veteran was sound upon her entry into active duty, the Board must determine whether the evidence supports a finding that psychiatric disability was incurred during, or is related to, the Veteran's active military service.  

There is no opinion in the medical evidence that the Veteran's psychiatric symptoms are the result of her active service.  Service personnel records, VA and non-VA records, including Veterans' Center records, are consistent with a destabilized life following her discharge from active service and to the present, including her divorce in 1995, homelessness, alcohol and drug abuse, and other difficulties.  While there is some evidence of a current diagnosis of PTSD, there is no opinion relating the Veteran's acquired psychiatric disorder, including PTSD, to her active military service, or her diagnosed PTSD to her military stressors as opposed to her post service stressors. 

 As to continuity of psychiatric symptomatology from active service to the present, the medical evidence first shows treatment for psychiatric symptoms in 1999-almost nine years following her discharge from active service in 1990.  The Veteran reported that she was first diagnosed with bipolar disorder in 1996, and that she was prescribed lithium in the same year, but there is no medical evidence of this.  Even assuming, without finding, that this is the case, this is still three years after discharge from active service.  To the extent that the Veteran may contend that her current psychiatric problems began in service, and have continued since service, the Board finds her contentions not credible.  Service treatment and personnel records do not record any complaints, treatment, or diagnosis of an acquired psychiatric disorder and such is not shown for many years after service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, the record contains no competent medical opinion establishing a causal relationship between the Veteran's post-service diagnoses of an acquired psychiatric disorder and any established event in service.

To the extent that the Veteran herself believes that her acquired psychiatric disorder is the result of active service the Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge.  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran is not competent, however, to provide a diagnosis of an acquired psychiatric disorder or an etiological nexus between service any currently diagnosed acquired psychiatric disorder.  Although the Veteran contends that her acquired psychiatric disorder to include major depressive disorder, bipolar disorder, agoraphobia, anxiety, and PTSD is the result of active service, as a layman she is not competent to offer opinions on medical diagnosis and causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable here because the preponderance of the evidence is against the claims for service connection for an acquired psychiatric disorder to include psychiatric disorder to include major depressive disorder, bipolar disorder, agoraphobia, anxiety, and PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In conclusion, for reasons and bases expressed above, the preponderance of the evidence is against a finding that an acquired psychiatric disorder to include major depressive disorder, bipolar disorder, agoraphobia, anxiety, and PTSD is the result of active service.  



ORDER

Service connection for an acquired psychiatric disorder to include major depressive disorder, bipolar disorder, agoraphobia, anxiety, and PTSD is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


